IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20338
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE RIVERA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:01-CR-147-2
                      --------------------
                        November 7, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appointed counsel representing Jose Rivera has requested

leave to withdraw as counsel and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Rivera has not filed

a response to counsel's motion to withdraw.   Our independent

review of the brief and the record discloses no nonfrivolous

issue for appeal.   Accordingly, the motion for leave to withdraw




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20338
                               -2-

is GRANTED, counsel is excused from further responsibilities in

this case, and the APPEAL IS DISMISSED.   5TH CIR. R. 42.2.